        Case 1:18-cv-12334-NMG Document 178 Filed 08/19/21 Page 1 of 6



                      United States District Court
                        District of Massachusetts

                                      )
Secure Our City, Inc.,                )
                                      )
            Plaintiff,                )
                                      )     Civil Action No.
            v.                        )     18-12334-NMG
                                      )
ECI Systems, LLC, et al.,             )
                                      )
            Defendants.               )
                                      )

                            MEMORANDUM & ORDER

GORTON, J.

     This dispute arises out of the former business relationship

between Secure Our City, Inc. (“SOC” or “plaintiff”) and ECI

Systems, LLC (“ECI”) and its Chief Economic Officer (“CEO”)

Justin Davis (“Davis”) (collectively with ECI, “defendants”).

Pending before the Court are, inter alia, 1) defendants’ motion

for partial summary judgment (Docket No. 143), plaintiff’s

motion to strike that motion for summary judgment (Docket No.

157) and defendants’ motion to amend their answer (Docket No.

172).

I.   Background

     SOC designs and provides security systems for commercial

and educational institutions.        It contracted with ECI, a

security systems integrator, to install such systems for several




                                     -1-
     Case 1:18-cv-12334-NMG Document 178 Filed 08/19/21 Page 2 of 6



of its clients including Cumberland Farms, Inc. (“Cumberland

Farms”) and UDR, Inc. (“UDR”).

     In July, 2017, SOC and ECI entered into a Confidentiality,

Non-Compete and Non-Solicitation Agreement (“the Agreement”).

The Agreement provides, in relevant part, that ECI is not to

share SOC’s business information with third parties and that ECI

is not to solicit or seek to engage in business with customers

that SOC introduced to ECI.

     SOC alleges that, during the course of its business

relationship with defendants, ECI submitted fraudulent invoices

seeking payment for nonexistent services and costs.        SOC further

alleges that ECI 1) made false and disparaging comments about

SOC to its customers, 2) disclosed confidential information to

its customers and 3) sabotaged its customers’ security systems,

leading to the termination of the agreement between Cumberland

Farms and SOC.   ECI, in turn, responds that SOC had completed

its work for Cumberland Farms and that Cumberland Farms no

longer chose to work with SOC due to its mismanagement of the

project.

     In November, 2018, SOC filed suit against ECI and Davis in

this Court seeking monetary and injunctive relief because of

defendants’ purported breach of the Agreement and related

conduct.   Defendants answered the complaint, asserted




                                  -2-
      Case 1:18-cv-12334-NMG Document 178 Filed 08/19/21 Page 3 of 6



counterclaims against SOC and sought damages from UDR as a reach

and apply defendant in December, 2018.

      In April, 2021, defendants filed a motion for partial

summary judgment on the ground that the liquidated damages

clause in the Agreement is an unenforceable penalty.         SOC moved

to strike that motion in May, 2021, contending that defendants

should be precluded from asserting such a defense because they

failed to plead it as an affirmative defense.        In response,

defendants moved to amend their answer to include the liquidated

damages defense.

II.   Analysis

      Fed. R. Civ. P. 15(a)(2) states that leave to amend a

pleading should be “freely give[n] . . . when justice so

requires” unless there has been undue delay or bad faith or the

amendment would unduly prejudice the opposing party or would be

futile. See United States ex rel. Gagne v. City of Worcester,

565 F.3d 40, 48 (1st Cir. 2009).      Furthermore, a defendant may

raise an affirmative defense for the first time in a motion for

summary judgment as long as the plaintiff does not suffer

prejudice. See G.D. v. Westmoreland Sch. Dist., 783 F. Supp.

1532, 1534 (D.N.H. 1992).

      Plaintiff urges this Court to deny the motion to amend and

strike defendants’ motion for partial summary judgment on the




                                   -3-
     Case 1:18-cv-12334-NMG Document 178 Filed 08/19/21 Page 4 of 6



ground that it will suffer prejudice if defendants are permitted

to challenge the liquidated damages provision.       It submits that

defendants did not raise such a defense in their answer or

identify any witnesses as having information relevant to that

defense in their initial disclosures.      Defendants respond that

plaintiff had actual notice of the defense and, therefore, is

not prejudiced.

     Although it is late in the litigation for defendants to

amend their answer, the standard for allowing amendments under

Fed. R. Civ. P. 15(a) has often been described as “liberal.”

O’Connell v. Hyatt Hotels, 357 F.3d 152, 154 (1st Cir. 2004).

Accordingly, the Court will not deny leave to amend unless there

is evidence of misconduct or prejudice to the opposing party.

     Here, the Court finds that defendants did not engage in

misconduct and plaintiff has suffered no prejudice because it

had constructive notice that defendants may pursue the

liquidated damages defense. See Boston Hides & Furs, Ltd. v.

Sumitomo Bank, Ltd., 870 F. Supp. 1153, 1161 n.6 (D. Mass. 1994)

(“If the plaintiff receives notice of an affirmative defense

other than through the pleadings, the defendants' failure to

comply with Fed. R. Civ. P. 8(c) does not cause the plaintiff

any prejudice.”).   During the deposition of plaintiff’s CEO,

Geva Barash, defendants’ counsel questioned him extensively




                                  -4-
     Case 1:18-cv-12334-NMG Document 178 Filed 08/19/21 Page 5 of 6



about the provision and repeatedly used the word “penalty” when

describing the provision.    Barash later signed an errata sheet

modifying his testimony to indicate that he was not a lawyer and

could not give a legal opinion as to the meaning of the word

“penalty,” suggesting that plaintiff’s counsel understood the

legal significance of that line of questioning.

     Even if plaintiff may suffer some prejudice, defendants

suggest that plaintiff be afforded additional “limited

discovery” as to the enforceability of the liquidated damages

clause as an alternative to precluding defendants from

presenting their defense.     The Court concludes that some

additional discovery as described below is appropriate to

mitigate any potential prejudice from the late disclosure of the

affirmative defense.

                                 ORDER

     For the foregoing reasons,

     (a)   the motion of defendants ECI Systems, LLC (“ECI”) and
           Justin Davis (“Davis”) to amend their answer (Docket
           No. 172) is ALLOWED;

     (b)   the motion of plaintiff Secure Our City, Inc. (“SOC”)
           to strike defendants’ motion for partial summary
           judgment (Docket No. 157) is DENIED; and

     (c)   the Court shall RESERVE consideration of the motion of
           defendants for partial summary judgment (Docket No.
           143) until plaintiff has completed the additional
           discovery addressed below.




                                  -5-
     Case 1:18-cv-12334-NMG Document 178 Filed 08/19/21 Page 6 of 6



     SOC may conduct additional, limited discovery through

September 30, 2021, only as to the enforceability of the

liquidated damages clause.    Defendants shall make their

pertinent witnesses available to plaintiff for depositions of up

to four (4) hours total at plaintiff’s convenience and

defendants’ expense.    Defendants shall also reimburse plaintiff

for up to ten (10) hours of legal fees associated with reviewing

any newly-produced documents and preparing for and conducting

any depositions.

     All other pending motions, including plaintiff’s motion for

summary judgment (Docket No. 148) and the remaining motions to

strike (Docket Nos. 159 and 160), will be addressed in due

course.



So ordered.

                                        /s/ Nathaniel M. Gorton
                                        Nathaniel M. Gorton
                                        United States District Judge

Dated August 19, 2021




                                  -6-
